Citation Nr: 0404075	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-16 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot disorder, claimed as pes planus.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1962 to October 
1965, from December 1965 to November 1969, and from April 
1986 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2003, the veteran revoked his power of attorney that 
appointed Richard A. LaPointe as his representative.  The 
veteran is representing himself in this matter.  


FINDINGS OF FACT

1.  The RO has provided adequate notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for pes planus in a 
rating decision dated in March 1990; the veteran did not file 
an appeal to that decision.

3.  Evidence received since the March 1990 rating decision is 
either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied service 
connection for pes planus is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2003).

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim of service connection for 
pes planus has not been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West. 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the VCAA letters 
sent by the RO in January and May 2003; a January 2000 
letter; the April 2000 rating decision; notice to the veteran 
of the denial and notification of what constitutes new and 
material evidence; development efforts; statement of the case 
(SOC) dated in July 2000; and the supplemental statement of 
the case (SSOC) provided in July 2003, the RO provided the 
veteran the applicable laws and regulations and gave notice 
as to the kind of evidence required to substantiate his 
claim, and of his and VA's respective responsibilities.  In 
addition, the July 2003 SSOC also contained the provisions of 
the VCAA and the implementing VA regulations.  

The RO was unable to provide initial pre-adjudicatory notice 
to the veteran because the VCAA had not yet been enacted at 
the time of the April 2000 rating decision.  Moreover, 
although the veteran received VCAA notice after the initial 
adverse adjudication, he received subsequent review at the RO 
level in July 2003.  Throughout the pendency of his claim, he 
was provided the substance of the assistance and notice as 
contemplated by the VCAA.  There is no indication that the 
outcome of the case has been affected, as he was provided 
every opportunity to provide additional information or 
evidence in support of his claim.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
the amendments to 38 C.F.R. § 3.156(a), defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.  Nonetheless, in 
response to the veteran's notice of disagreement, the RO 
requested all of his VA treatment records.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent required.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In March 1990, the RO denied service connection for bilateral 
pes planus.  Evidence of record at the time included service 
medical records, VA examination reports, outpatient treatment 
records, and the veteran's statements.  The RO noted that the 
veteran's enlistment examination showed that he suffered from 
pes planus.  On entrance examination, clinical evaluation of 
the feet was listed as abnormal due to pes planus.  At VA 
examination in June 1970, there was no mention regarding the 
veteran's feet.  X-rays of the veteran's feet taken in 
December 1989 revealed a fair degree of pes planus.  At VA 
examination in January 1990, the veteran complained about 
pain in his feet.  Examination revealed normal feet, with no 
circulation disturbance.  The RO determined, in the March 
1990 rating decision, that the veteran developed pes planus 
prior to entrance onto active military duty, and the 
condition was not aggravated by service.  

The veteran was notified of the March 1990 decision and his 
appellate rights.  The veteran never filed a notice of 
disagreement with that rating; thus, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103.  In order to reopen a claim which 
has been previously denied and which is final, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The evidence received subsequent to March 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  This evidence includes VA 
examination reports dated in November 1991, October 1992, 
November 1997, January 2000, and October 2002; VA outpatient 
treatment records dated from 1997 to 2002; private treatment 
records; and the veteran's statements.  

Specifically, and in pertinent part, the veteran complained 
of bilateral foot pain at his November 1997 VA examination.  
The diagnosis was normal ankles, bilateral feet with a small 
calcaneal spur of the right foot.  In December 1997, August 
1998, and June 2000 the veteran was seen at VA for complaints 
of foot pain.  In July and September 2000, he was also seen 
at VA for complaints of burning foot pain, considered 
associated with diabetes mellitus.  In October 2002, VA and 
private treatment records indicated that the veteran had 
peripheral neuropathy related to his service-connected 
diabetes condition.  In a February 2003 rating decision, 
service connection for peripheral neuropathy, lower 
extremities (claimed as leg numbness and feet problems) was 
granted, and a separate evaluation was assigned for each 
lower extremity.   

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a foot 
disorder that is somehow related to active service are not 
new.  His statements are essentially a repetition of his 
previous assertions that were before the RO in 1990, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset or aggravation of any such 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Further, the new medical records showing diagnoses of a foot 
disorder many years after service, such as pes planus, are 
cumulative.  There was medical evidence before the RO in 1990 
showing that the veteran suffered from pes planus.

Nor do the medical records in any way suggest that the 
veteran's pes planus did not preexist service or that the 
pre-service disability was aggravated by service.  
Accordingly, even if new, the Board finds that these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.

Medical records that do not mention a foot disorder, even if 
new, are not material.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The fact that the veteran is presently 
or was impaired due to other medical problems is not a matter 
in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to March 1990 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a foot disorder, claimed as pes planus.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence not having been submitted, the 
veteran's claim is denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



